LEWIS, Judge.
Plaintiff brought this action alleging that, during, their marriage, the parties executed, as co-makers, seven promissory notes for which they are jointly and severally liable. Plaintiff seeks contribution from *641defendant for payments that plaintiff has made on these notes. Defendant moved to dismiss the action for failure to state a claim on which relief can be granted and lack of subject matter jurisdiction. Defendant contends that the district court has exclusive jurisdiction of this matter because it is an action between former spouses regarding marital property and that it is, therefore, an equitable distribution action. The superior court court granted defendant’s motion and dismissed the action. Plaintiff appeals. We reverse and remand.
The parties were married in 1961 and separated in 1992. They entered into a separation agreement in 1992 which distributed some, but not all, of their marital property. The plaintiff filed for absolute divorce in 1993 and the defendant answered, counterclaiming for equitable distribution under N.C. Gen. Stat. § 50-20. After the entry of divorce, defendant voluntarily dismissed her equitable distribution claim and did not resubmit.
It is of critical importance to this case that there is not an equitable distribution action currently pending between the parties. In fact, both parties are now procedurally barred from bringing such an action. “The failure to specifically apply for equitable distribution prior to a judgment of absolute divorce will destroy the statutory right to equitable distribution.” Lockamy v. Lockamy, 111 N.C. App. 260, 261, 432 S.E.2d 176, 177 (1993). Plaintiff failed to make a claim for equitable distribution and defendant dismissed her claim after the entry of divorce. Because more than a year has passed since defendant’s voluntary dismissal, defendant has lost her right to file a new equitable distribution action pursuant to N.C.R. Civ. P. 41(a)(1). See Stegall v. Stegall, 336 N.C. 473, 479, 444 S.E.2d 177, 181 (1994).
Defendant correctly states that the district court has jurisdiction over equitable distribution actions. See N.C. Gen. Stat. § 7A-244 (1995). It is also true that where parties have brought an action in district court under G.S. 50-20 to equitably distribute their marital property, the superior court does not have jurisdiction to divide marital property. See Garrison v. Garrison, 90 N.C. App. 670, 672, 369 S.E.2d 628, 629 (1988). However, where, as here, the jurisdiction of the district court has not been invoked, the superior court is not precluded from exercising jurisdiction merely because the parties are former spouses. See Hagler v. Hagler, 319 N.C. 287, 292, 354 S.E.2d 228, 233 (1987) (“ [I]n the absence of an equitable distribution of entireties property under N.C.G.S. § 50-20, an ex-spouse (now tenant in common) retains the right to possession and the right to alienate and may bring an action for waste, ejectment, accounting or partition.”).
*642Contrary to defendant’s assertions, equitable distribution is not the sole means of property division available to former spouses, nor is every action between former spouses regarding property rights an equitable distribution action. See id. at 290, 354 S.E.2d at 232 (stating that a party must specifically apply for equitable distribution as provided for in N.C. Gen. Stat. § 50-21). “Equitable distribution is merely an alternative means of property division; alternative to already existing rights granted by statute or recognized at common law or acquired under a separation agreement.” Id. at 292, 354 S.E.2d at 233. The mere existence of a prior marital relationship between the parties does not impair plaintiff’s right to seek contribution from defendant pursuant to N.C. Gen. Stat. § 25-3-116. For the foregoing reasons, the superior court erred in dismissing plaintiffs claim for contribution. The superior court’s order is
Reversed and remanded.
Judges MARTIN, J. and SMITH concur.
*643CASES REPORTED WITHOUT PUBLISHED OPINIONS Filed 19 May 1998 ABLE-BOYER v. BOYER No. 97-706 BAKER v. SHATLEY No. 97-815 BALDRIDGE v. HUDSON No. 97-1107 Brunswick (95CVD541) Henderson (96CVS1351) Burke (95CVS1435) CHESTNUT ASSOC, v. CABLEVISION Guilford OF GREENSBORO (95CVS9642) No. 97-642 CORN v. BUCKEYE CONSTR. CO. Ind. Comm. No. 97-442 (140992) COUNTY WATER DISTRICT I Bertie v. S.H. BARNER, INC. (96CVS236) No. 97-929 HARTON v. BARFIELD Wilson No. 97-1431 (95CVD2175) HAYES v. FORSYTH Ind. Comm. COUNTY (152989) No. 97-406 HENDERSON COUNTY ex rel. Henderson BURNS v. CORN (97CVD220) No. 97-1575 HUTCHINS v. DOWELL Davie No. 97-1093 (96CVS144) IN RE CARVER Rutherford No. 97-820 (93J50) IN RE DUNN Buncombe No. 97-872 (97J101) IN RE LIAS Caldwell No. 97-1312 (94J54) IN RE NASH Person No. 97-1218 (95J41) LAMPO v. COPPOLA Watauga No. 97-558 (94CVS215) LITTLE v. VF CORP. Ind. Comm. No. 97-1408 (547613) Affirmed Affirmed No Error Appeal Dismissed Affirmed Affirmed Reversed & Remanded Affirmed Reversed & Remanded Dismissed Affirmed Reversed & Remanded Affirmed Affirmed No Error Affirmed
*644MARCUCCI v. ALBERTSON No. 97-1101 MITTENDORFP v. MITTENDORFF No. 97-1051 MURROW v. N.C. DIV. OF MOTOR VEHICLES No. 97-921 PITTS v. BETSY JOHNSON MEM’L HOSP. No. 97-1103 RICE v. JONES No. 97-926 SMITH v. OLEANDER CO. No. 97-924 SNYDER v. FIRST UNION NAT’L BANK No. 97-810 SPIVEY v. ALEXIUS TEMP. PERSONNEL No. 97-1482 STATE v. BABSON No. 97-698 STATE v. BOOKER No. 97-916 STATE v. BRICKHOUSE No. 97-935 STATE v. BROWN No. 97-1269 STATE v. BURNETTE No. 97-992 STATE v. COLEMAN No. 97-1300 STATE v. DYER No. 97-934 New Hanover (94CVS3259) Buncombe (96CVD4710) Hyde (96CVS48) Harnett (95CVS01524) Bertie (95SP45) Brunswick (95CVS604) Beaufort (93CVD139) Ind. Comm. (407197) Brunswick (96CRS1774) (96CRS1775) (96CRS1776) Durham (95CRS26127) (95CRS26128) (95CRS26129) (95CRS26130) Tyrrell (96CRS952) Orange (96CRS3044) (95CRS15318) Buncombe (95CRS62940) Perquimans (95CRS213) Bertie (95CRS1241) (95CRS1242) (96CRS463) Remanded Affirmed Affirmed Affirmed New Trial Affirmed Reversed & Remanded Reversed & Remanded Reversed & Remanded No Error Certiorari Granted; and Affirmed No Error Affirmed No Error No Error
*645STATE v. GREEK No. 97-837 STATE v. MACKLIN No. 97-1024 STATE v. MAYHAND No. 97-923 STATE v. MCDONALD No. 97-1594 STATE v. McKINNIE No. 97-1117 STATE v. NELSON No. 97-1550 STATE v. PENDLETON No. 97-895 STATE v. PERTILLER No. 97-1014 • STATE v. RIOS No. 97-612 STATE v. SEABROOKS No. 97-624 STATE v. STRICKLAND No. 97-907 STATE v. THOMAS No. 97-814 STATE v. TURNAGE No. 97-1053 STATE v. WILLIS No. 97-1441 (96CRS464) (96CRS465) (95CRS1244) Forsyth (96CRS35770) (96CRS20749) Halifax (96CRS224) Guilford (96CRS32937) (96CRS33476) Gaston (96CRS27653) Wake (96CRS61320) (96CRS61321) Richmond (95CRS6533) Lincoln (96CRS2386) Buncombe (96CRS59128) (96CRS10816) (96CRS10817) (96CRS10818) Randolph (95CRS5396) (95CRS4397) Mecklenburg (96CRS35898) Guilford (96CRS22632) (96CRS22633) Buncombe (96CRS63895) Halifax (96CRS1465) (96CRS1466) Forsyth (96CRS6839) (96CRS6904) No Error No Error No Error Dismissed No Error No Error No error in trial; Remanded for resentencing No Error No Error Vacated & Remanded No Error No Error No Error Affirmed
*646(96CRS6905) (96CRS6906) SURRY COUNTY DSS Surry v. STRICKLAND (94J131) No. 97-786 TAR HEEL HOME HEALTH, INC. v. N.C. DEPT. OF HUMAN RESOURCES No. 97-742 WHITFIELD v. WESTERN STEER OF N.C. No. 97-1069 Human Res. (96DHR0513) Ind. Comm. (639675) WILLIAMS v. HUNTER No. 97-607 YARBROUGH v. CITY OF BURLINGTON No. 97-620 Ind. Comm. (078492) Alamance (96CVD2321) Filed 2 June 1998 AUSTIN v. LARGE ANIMAL MED. & SURGERY No. 97-949 BAREFOOT v. FINANCIAL SERVS. OF RALEIGH, INC. No. 97-957 BECK v. ROBINSON No. 97-860 CATO v. HODGES No. 97-1464 COSTELLO v. HOUSE OF RAEFORD No. 97-799 EASTMOOR HOMEOWNERS ASS’N v. BARNWELL No. 97-856 Rowan (94CVS2358) Johnston (95CVS02002) Brunswick (96CVD273) Mecklenburg (96CVS3836) Ind. Comm. (369458) Buncombe (95CVS2172) EDGE v. MELVIN MOTOR CO. Ind. Comm. No. 97-1195 (517839) FLETCHER v. NATIONWIDE Transylvania INS. (94CVS454) No. 97-843 Affirmed Affirmed Affirmed Affirmed Affirmed Affirmed Affirmed Affirmed Affirmed Affirmed Affirmed in part Remanded in part Dismissed Affirmed in part Reversed in part and Remanded
*647HIGH v. BOLAND Cumberland No. 97-1060 . (96CVS8394) HILL v. TOWN OF CAPE Carteret CARTERET (96CVS426) No. 97-106-2 HMS GEN. CONTR’RS v. Davie SNIPES & ASSOCS., INC. (95CVS482) No. 97-1010 IN RE MARIANO Scotland No. 97-1447 (95J00038) IN RE OVERTON Bertie No. 98-17 (96J30) (95J32) KEMPSON v. HOLLIFIELD Buncombe No. 97-1500 (96CVD2963) LAWRENCE v. HEINDL Mecklenburg No. 97-778 (96CVD2913) LEWIS v. LEWIS Mecklenburg No. 97-1070 (96CVD7123) MAINTENANCE EQUIP. CO. v. Mecklenburg GODLEY BLDRS., INC. (94CVS1020) No. 97-761 MASSENGILL v. DUNN Ind. Comm. No. 97-1502 (443199) MATTHEWS v. RESOURCE Ind. Comm. RECYCLING, INC. (484940) No. 97-773 MORGANTON HOUS. LTD. PART. v. Burke LEWIS (97CVD425) No. 97-1554 MYERS v. N.C. FARM Sampson BUREAU INS. AGENCY (96CVS306) No. 97-1398 PECHOTA v. CONVALESCENT CTR. Ind. Comm. OF LEE COUNTY (464945) No. 97-497 PENLAND v. PRIMEAU Transylvania No. 97-1223 (90CVD462) SHATLEY v. BROYHILL Ind. Comm. FURNITURE INDUS. (415289) No. 97-909 Affirmed Affirmed Affirmed Affirmed Affirmed No error and Affirmed Reversed and Remanded Affirmed Affirmed Affirmed Reversed and Remanded Dismissed Affirmed Affirmed Affirmed Affirmed
*648STATE v. ALEXANDER No. 97-1064 STATE v. ARTIS No. 97-1152 STATE v. COLLINS No. 97-772 STATE v. KALLAM No. 97-1030 STATE v. PARSONS No. 97-1595 STATE v. PETTY No. 97-917 STATE v. SCALES No. 97-1478 SUTTON v. SUTTON No. 97-764 WASHINGTON v. MITCHELL No. 97-859 WHITE v. BEEKMAN No. 97-996 WILLIAMS v. ANDERSON No. 97-1047 WILLIAMS v. RAPISTAN CORP. No. 97-1075 Rowan (96CRS4114) Pender (96CRS244) (96CRS245) (96CRS246) Carteret (95CRS1336) New Hanover (95CRS26859) Alexander (96CRS3596) Mecklenburg (96CRS37112) (96CRS37114) Forsyth (96CRS8175) Lenoir (87CVD1072) Forsyth (95CVS7869) Cumberland (97CVS1512) Warren (95CVS174) (96SP24) Ind. Comm. (979839) No Error New Trial No Error No prejudicial error No Error No Error Affirmed Affirmed No Error Reversed Appeal Dismissed Affirmed